United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-11020
                        Conference Calendar


WILLIAM H. HARWOOD,

                                    Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-238
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     William H. Harwood, federal prisoner # 03271-063, is

serving, inter alia, a 20-year sentence for the use and carrying

of a firearm during the commission of a drug-trafficking offense.

Harwood has appealed the district court’s dismissal of his 28

U.S.C. § 2241 petition challenging the method used by the Bureau

of Prisons (BOP) to compute the good-time credit against his

sentence authorized by 18 U.S.C. § 3624(b).   Harwood contends

that the BOP formula reduces his sentence by only 46 days of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11020
                                 -2-

good-time credit for each year served rather than the 54 days of

credit specified by § 3624(b).

     Regardless whether Harwood’s sentence is computed on the

basis of the BOP’s interpretation of § 3624(b) or his own,

Harwood’s release is not imminent.    In light of the “temporally

distant and speculative nature of [Harwood’s] claim,” he has

failed to establish an “immediate injury” that would be redressed

by the relief that he seeks.     See Sample v. Morrison, 406 F.3d

310, 312 (5th Cir. 2005).   Accordingly, we conclude that

Harwood’s § 2241 petition is not ripe for review, and we dismiss

the appeal for lack of subject matter jurisdiction.

     APPEAL DISMISSED.